 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11                                                  Case No. 1:16-cv-01313-AWI-EPG
12    NORMAN DANIELS,
                                                    ORDER ADOPTING FINDINGS AND
13                      Plaintiff,                  RECOMMMENDATIONS AND DENYING
                                                    PLAINTIFF’S MOTION FOR
14           v.                                     RECONSIDERATION

15    STU SHERMAN,
                                                    (ECF NO. 23)
16                      Defendants.

17
            Norman Gerald Daniels, III (“Plaintiff”), a state prisoner proceeding pro se and in forma
18
     pauperis, commenced this action by filing a Complaint against Stu Sherman (“Defendant”),
19
     Warden of California Substance Abuse Treatment Facility and State Prison Corcoran (“SATF”),
20
     on September 6, 2016. (ECF No. 1.) The Court dismissed Plaintiff’s action with prejudice on
21
     March 20, 2017, on res judicata grounds. On March 6, 2019, Plaintiff filed a motion for
22
     reconsideration of the Court’s order dismissing his case. (ECF No. 23.)
23
            On August 30, 2019, Magistrate Judge Erica P. Grosjean issued findings and
24
     recommendations recommending that Plaintiff’s motion for reconsideration be denied. (ECF No.
25
     26.)
26
            Plaintiff was given 30 days to file objections to the findings and recommendations and did
27
     so on September 30, 2019. (ECF No. 27.)
28
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   Court had conducted a de novo review of this matter. Having carefully reviewed the entire file,
 3   the Court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration (ECF
 6   No. 23.) is DENIED.
 7
     IT IS SO ORDERED.
 8

 9   Dated: March 3, 2020
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
